GREGORY, Judge
(concurring):
The insistence of the trial judge in this case on instructing the court members concerning the effect of a pretrial agreement can only be likened to a “death wish.” The Court of Military Appeals in United States v. Wood, 23 U.S.C.M.A. 57, 48 C.M.R. 528 (1974), explicitly indicated that the prosecution and defense may disregard the provisions of a pretrial agreement and try to *921convince the sentencing authority, either the military judge or court members, of the appropriateness of a sentence not in accordance with the terms of such an agreement. It was totally unnecessary for the military judge to elaborate on matters that were of no concern to the court members. See United States v. Montes, 44 C.M.R. 784 (N.C.M.R.1971).
Despite the error of the military judge in instructing as he did, however, I fail to discern any fair risk of prejudice to this appellant. The appellant stands convicted of six specifications of unauthorized absence covering the major portion of the period from May 1977 to October 1978. The sentence imposed by the court members is certainly fair to this appellant and not inappropriate for his offenses. I concur in the conclusion of Senior Judge Dunbar that the court members exercised independent and impartial judgment in their sentence and that no undue influence was brought about in this case by the instructions in question.